June 30, 2006

Mr. David P. Benjamin
153 Treeline Park, Suite 200
San Antonio, TX 78209

Mr. Mark T. Beaman
301 Congress Avenue, Suite 1700
Austin, TX 78701

Mr. Ernesto Gamez Jr.
777 E. Harrison
Brownsville, TX 78520

James  H.  Powell  Jr.
9401 13 Street
Bacliff, TX 77518
Mr. John R. Griffith
100 Savannah, Suite 500
McAllen, TX 78503

Mr. William K. Luyties
2900 North Loop West, Suite 500
Houston, TX 77092

Mr.  Moises  R.  Hernandez
P.O. Box 3000
Edinburg, TX 78540

Mr.  Baltazar  Salazar
1612 Winbern
Houston, TX 77004

RE:   Case Numbers:  05-0326 & 05-0327
      Court of Appeals Number:  13-04-00333-CV
      Trial Court Number:  2003-08-4078-E

Styles:     IN RE  D. WILSON CONSTRUCTION COMPANY, ET AL.
      - consolidated with -
      AMERICAN STANDARD AND THE TRANE COMPANY, ET AL. v. BROWNSVILLE
      INDEPENDENT SCHOOL DISTRICT

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinions  in
the above-referenced causes.  The Court dismisses as moot the  petition  for
review in Case No. 05-0327.


                                       Sincerely,
                                       [pic]
                                       Andrew Weber, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cathy Wilborn     |
|   |Ms. Aurora De La Garza|
|   |                      |
|   |Honorable Leonel      |
|   |Alejandro             |